Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 1 of 6 Page ID #:765




     EXHIBIT 26
 Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 2 of 6 Page ID #:766

||| WALKERS



           BY EMAIL


            21 July 2020                                                           Our Ref: RN/RCB/B12411


            Prestige Trust Company Ltd
            Brown Hill,
            St John's Parish,
            Nevis
            Federation of St Christopher and Nevis

            Attn: Vernel Powell; Stevyn Bartlette




           Dear Sirs,

           RE SAVANNAH ADVISORS INC ("THE COMPANY")

           We are in possession of a letter, dated 2 July 2020, (the "Letter") on Prestige Trust Company
           Ltd headed notepaper sent by you to CMB Monaco, the Company's bankers (the "Bank"). A
           copy of the Letter is enclosed with this letter.

           The date of the Letter is, of course, significant. You will recall that it was on 2 July, that you
           received what you termed "a plethora" of communications, calls and documents from Ashot
           Egiazaryan or persons acting for him. We note in passing that, in spite of our requests and your
           promise of 2 July that you would provide us with copies once we had supplied documents
           verifying the legitimacy of the Trustees appointment, you have never provided to us the
           communication and documents which you claim to have received. Please do so now, by return.

           The Letter was sent without reference to the Company, its officers or legal advisers, and without
           giving the Company any opportunity to provide the documents, first requested by you at 7.58pm
           on 2 July, well after close of business in the Caribbean, which you claimed to require as proof
           of the legitimacy of the Trustees' appointment. Those documents were provided to you at
           10.41am on 3 July and, you have subsequently confirmed, demonstrated to your satisfaction




                                                                                                                Walkers
                                                                                    171 Main Street, PO Box 92, Road Town
                                                                                      Tortola, British Virgin Islands, VG1110

                                                               T +1 284 494 2204 F +1 284 494 5535 www.walkersglobal.com
Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 3 of 6 Page ID #:767




          that the Trustees are indeed legitimately appointed. However, it would appear that you sent the
          Letter to the Bank without waiting for those documents.


          We would remind you that you are the Company's agent and that the agency relationship is a
          fiduciary one under which, amongst other things, the agent is bound to act in the interests of
          and for the benefit of his principal. To the extent that he fails to do so, the agent is liable to
          account to the principal in respect of his default and to compensate him for any loss and
          damage suffered as a result of his breach of duty.


          Had you been acting in good faith, or in the interests of the Company, you would obviously
          have waited for a response to your email of 7.58pm on 2 July before communicating with the
          Bank. Our Client requires that you explain why you failed to await a response but chose instead
          to write to the Bank in terms which, it must have been obvious to you, were likely to occasion,
          and has in fact caused, serious damage to the Company.

          As you might have anticipated, the Letter has caused concern and confusion at the Bank which
          is now declining to carry out the Company's instructions, effectively freezing its accounts. As a
          result, the Company has suffered, and continues to suffer, significant loss and damage for
          which it is entitled to hold you accountable. As an indication of the level of damage which the
          Company has suffered and continues to suffer, one consequence of the freezing of its account
          which resulted from your Letter is that the Company is currently unable to discharge one
          particular liability. Interest is accruing on that liability at the rate of USD27,000 a day –
          USD189,000 a week.

          In order to mitigate that damage, our client now directs you immediately to write to the Bank,
          in the terms set out in the attached draft, confirming to it (i) that JGT and Silvio Vogt are the
          Directors of the Company; (ii) attaching a certified copy of the Register of Directors showing
          that JGT and Silvio Vogt are the Directors of the Company signed by a proper officer of your
          firm before a notary and certified by that notary as genuine; and (iii) confirming that you have
          verified their identity by carrying out the KYC procedures required by the laws of the Federation
          of St Christopher & Nevis.
Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 4 of 6 Page ID #:768




          Our Client further requires that you undertake, in your capacity as Registered Agent of the
          Company, not to correspond, write, email, test, whatsapp, fax or otherwise communicate with
          anyone in any form, written or oral, save for ourselves, otherwise than on the express written
          instructions of the Directors of the Company and their prior approval both as to the form and
          content of any such communication or correspondence.


          All of our Clients rights are expressly reserved.



          Yours faithfully,




          WALKERS
          CC. DAHLIA JOSEPH-ROWE
Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 5 of 6 Page ID #:769




          BY EMAIL

          Compagnie Manegasque de Banque,
          23 avenue de la costa
          98000 Monaco


                                                                                                 July 2020


          Dear Sirs,

          RE SAVANNAH ADVISORS INC ("THE COMPANY")

          We are and were on 2 July 2020 the Registered Agent of the Company.


          We refer to the letter of 2 July 2020 (copy attached) sent by H Edward Ryals on our behalf.
          Regrettably, that letter was sent in error and does not reflect the position as of 2 July 2020.

          The purpose of this letter is to provide you with correct and up to date information and
          documentation confirming the identity of the Directors of the Company.

          We attach to this letter a certified and apostilled copy of the Register of Directors of the
          Company (the "Register") recording that the Directors of the Company are JGT
          Treuunternehmen Reg (“JGT”) and Silvio Vogt (together "the Directors"). We confirm that
          the register is true and accurate at the date of this letter.

          We also attach a certified and apostilled Certificate of Incumbency which records, amongst
          other things, that JGT and Silvio Vogt are the directors of the Company.

          We confirm that we have carried our full and robust due diligence in accordance with the laws
          of the Federation of Saint Christopher and Nevis and have satisfied our own KYC
          requirements. We have verified the legitimacy of the Directors appointment and are satisfied
          that have been properly and lawfully appointed as directors of the Company.

          Yours faithfully,




          Prestige Trust Company Ltd
          Encl.
   Case 2:20-cv-11236-RGK-PLA Document 3-6 Filed 12/11/20 Page 6 of 6 Page ID #:770


 ·$· Prestige Trust
       s


Prestige Trust Company Ltd. PO. Box 346, Wards Building, Brown Hill, St. John's Parish, Nevis, WI

July 2, 2020


To Whom it May Concern:

My name is H. Edward Ryals. I am an attorney representing Prestige Trust Company Ltd. of Nevis.
From information and belief, Prestige Trust Company Ltd. is or was the registered agent for
SAVANNAH ADVISORS INC. of Nevis.

It is my understanding that there is a legal dispute over the funds that SAVANNAH ADVISORS INC.
holds.

From my understanding, Prestige Trust Company Ltd. was told by a law firm in the British Virgin
Islands to change the directors of the company recently.

I have been directed to ask that we place a hold on the change of directors until the court solves
the dispute between the parties.

Neither I nor Prestige Trust Company Ltd. are a party to the dispute. We are simply acting in
good faith and feel we should let the courts decide the outcome of this dispute.

Sincerely,



H. Edward Ryals
Attorney at Law




   All that Prestige Trust Company Ltd. does is done with the understanding that it is not engaged in rendering legal, accounting, or other
 professional services. If legal advice or other expert advice is required. the services of a practicing professional person should be sought.
  Prestige Trust Company Ltd. Specifically disclaims any liability, loss, risk, personal or otherwise, incurred by others directly or indirectly.
